Citation Nr: 1229318	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-29 168	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial compensable rating for left foot status post arthroplasty with hemiphalangectomy of the fifth digit due to hammertoe and painful corn from February 12, 2007 to April 5, 2007, and from June 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, and San Diego, California.  In the November 2007 decision, the Roanoke RO granted the Veteran service connection for left foot status post arthroplasty with hemiphalangectomy of the fifth digit due to hammertoe and painful corn and assigned a noncompensable rating from February 12, 2007 to April 5, 2007; a temporary 100 percent disability rating from April 6, 2007, to May 31, 2007; and a noncompensable rating from June 1, 2007.  In the December 2008 decision, the San Diego RO denied the Veteran's claims for service connection for sinusitis and asthma.  [Due to the location of the Veteran's residence, jurisdiction of her appeal remains with the Roanoke RO.]  

As the appeal of the Veteran's claim for an initial compensable rating for left foot status post arthroplasty with hemiphalangectomy of the fifth digit due to hammertoe and painful corn emanates from her disagreement with the initial noncompensable rating assigned following the grant of service connection of this disability, the Board has characterized the claim as one for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  [The Board acknowledges, as noted above, that the Veteran was awarded a temporary total disability rating for left foot status post arthroplasty with hemiphalangectomy of the fifth digit due to hammertoe and painful corn from April 6, 2007, to May 31, 2007 based on surgical or other treatment necessitating convalescence.  As the 100 percent rating assigned during that period is the highest rating available, the Board will not disturb that evaluation.]  

As will be discussed in further detail below, this appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.  

REMAND

In the substantive appeal of the initial rating claim, which was received in August 2008, the Veteran requested a hearing before a Veterans Law Judge (VLJ) sitting at the Board in Washington, D.C.  Thereafter, in the substantive appeal submitted in April 2010 with regard to the service connection claims on appeal, the Veteran indicated that she wished to testify before a VLJ sitting at the Roanoke RO.  

After several postponements, the Veteran was scheduled for a hearing before a VLJ at the Board in Washington, D.C. in October 2011.  However, prior to the October 2011 hearing, the Veteran, through her representative, submitted a letter indicating that she wished to withdraw her hearing request.  

A complete and thorough review of the claims folder indicates, however, that at no time during the appeal has the Veteran ever been scheduled for her requested hearing before a VLJ at the RO.  All attempts to schedule the Veteran for a hearing have been for a hearing before a VLJ at the Board in Washington, D.C.  Significantly, although prior to the October 2011 hearing before a VLJ at the Board in Washington, D.C. the Veteran withdrew her hearing request, the Board reiterates that all of those previous attempts to schedule her for her "requested" hearing have been for hearings before a VLJ at the Board in Washington, D.C.  

As no attempt has been made to schedule the Veteran for her requested hearing before a VLJ at the RO, a remand of the entire appeal is necessary to accord her an opportunity to testify before a VLJ at the RO, as she (the Veteran) has requested.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

In view of the foregoing, the case is remanded for the following action:

Take the necessary steps to schedule the Veteran for an in-person hearing before a VLJ sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Her representative should be given the opportunity to review the file prior to the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


